Case 13-37388        Doc 75     Filed 10/30/18     Entered 10/30/18 14:43:37          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 37388
         Fredrick Jerome LAWSON, JR
         Felicia Ann MYLES-LAWSON
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/23/2013.

         2) The plan was confirmed on 03/17/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/07/2014, 11/30/2017, 05/17/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/12/2017.

         5) The case was Completed on 04/25/2018.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $59,566.16.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-37388           Doc 75           Filed 10/30/18    Entered 10/30/18 14:43:37                 Desc         Page 2
                                                          of 3



 Receipts:

          Total paid by or on behalf of the debtor                    $41,575.00
          Less amount refunded to debtor                               $1,778.39

 NET RECEIPTS:                                                                                           $39,796.61


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,589.06
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $5,589.06

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Altair OH XIII LLC                      Unsecured         783.00        783.65           783.65        108.07         0.00
 American InfoSource LP                  Unsecured      1,100.00       1,044.72         1,044.72        144.08         0.00
 Capital One Auto Finance                Unsecured            NA           0.00         3,225.40        437.17         0.00
 Capital One Auto Finance                Secured       21,250.00     21,775.00        18,725.00      18,725.00    1,862.53
 Cash Loans Today                        Unsecured         310.00           NA               NA            0.00        0.00
 Cerastes LLC                            Unsecured         442.00        442.42           442.42          61.01        0.00
 Certified Services Inc                  Unsecured         140.00           NA               NA            0.00        0.00
 Christ Medical Center                   Unsecured     35,932.00            NA               NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured         500.00        195.20           195.20          26.92        0.00
 Illinois Collection Service             Unsecured      2,010.00            NA               NA            0.00        0.00
 Illinois Dept of Revenue 0414           Priority       1,500.00         345.62           345.62        345.62         0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00         89.70            89.70          12.37        0.00
 Illinois State Toll Hwy Auth            Unsecured         300.00           NA               NA            0.00        0.00
 Illinois Title Loans                    Secured        2,000.00       2,000.00         2,000.00      2,000.00       77.77
 Internal Revenue Service                Unsecured      1,805.00     10,686.49        10,686.49       1,448.45         0.00
 Internal Revenue Service                Priority       6,814.00       7,638.69         7,638.69      7,638.69         0.00
 MBB                                     Unsecured      2,300.00            NA               NA            0.00        0.00
 Merchants Credit Guide                  Unsecured         666.00           NA               NA            0.00        0.00
 MRSI                                    Unsecured      2,449.00            NA               NA            0.00        0.00
 National Credit Lenders                 Unsecured           0.00        804.00           804.00           0.00        0.00
 Nationwide Loans LLC                    Secured           500.00          0.00           500.00           0.00        0.00
 Portfolio Recovery Associates           Unsecured      1,108.00       1,107.94         1,107.94        152.80         0.00
 SIR Finance Corporation                 Unsecured         900.00        776.00           776.00        107.02         0.00
 Soutshide Financial                     Unsecured           1.00           NA               NA            0.00        0.00
 State of Wisconsin                      Unsecured           0.00           NA               NA            0.00        0.00
 United Auto Credit                      Unsecured      2,488.00       1,984.94         1,984.94        269.04         0.00
 Village Of Crestwood                    Unsecured         100.00           NA               NA            0.00        0.00
 Webbank                                 Unsecured         464.00           NA               NA            0.00        0.00
 Wisconsin Dept Of Workforce Developme   Unsecured           0.00      5,836.00         5,836.00           0.00        0.00
 Wisconsin Dept Of Workforce Developme   Unsecured           0.00      5,836.00         5,836.00        791.01         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-37388        Doc 75      Filed 10/30/18     Entered 10/30/18 14:43:37             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $20,725.00         $20,725.00           $1,940.30
       All Other Secured                                    $500.00              $0.00               $0.00
 TOTAL SECURED:                                          $21,225.00         $20,725.00           $1,940.30

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $7,984.31          $7,984.31              $0.00
 TOTAL PRIORITY:                                          $7,984.31          $7,984.31              $0.00

 GENERAL UNSECURED PAYMENTS:                             $32,812.46          $3,557.94              $0.00


 Disbursements:

         Expenses of Administration                             $5,589.06
         Disbursements to Creditors                            $34,207.55

 TOTAL DISBURSEMENTS :                                                                     $39,796.61


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
